706 S.E.2d 468 (2011)
Anthony DOVE
v.
Debra H. SPELLER (Formerly Dove).
No. 511P04-3.
Supreme Court of North Carolina.
March 10, 2011.
Anthony Dove, for Dove, Anthony.
Debra Speller, for Speller, Debra H.

ORDER
Upon consideration of the petition filed by Plaintiff on the 29th of October 2010 in this *469 matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."